3 U.S. 339 (____)
3 Dall. 339
HUGER et al.
versus
SOUTH CAROLINA.
Supreme Court of United States.

*341 IREDELL and CHASE, Justices.
Expressed some doubt, whether shewing the original to the Secretary of State, would *342 have been a service of the process, conformably to the rule, without leaving a copy at the Governor's house: but they agreed with the rest of THE COURT, in deeming the service, under the present circumstances, to be sufficient in strictness of construction, as well as upon principle.
The service of the subpna being thus proved, the Complainant was entitled to proceed ex parte; and, accordingly, moved for and obtained Commissions, to take the examination of witnesses in several of the States.